Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 – in line 2 “the human body” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al(2005/0061198, hereinafter Khan).

Claim 14 - Khan teaches a cosmetic treatment method of skin or lips using a non-motorised device for treating a part of the human body, in the form of a handpiece, see figure 7A, said non-motorized device including at least a treatment portion -10-comprising at least one magnetised needle -12- intended to come into contact, paragraph [0060] with the part of the human body said at least one magnetised needle  -12- having a magnetic induction field higher than 100 Gauss, paragraph [0057], 1T equals 10,000 Gauss, and a grip portion, housing -11-, said cosmetic treatment method comprising: contacting said at least one magnetised needle with the skin or lips, paragraph [0060]; and extracting a metal compound embedded in the skin or lips through use of magnetic attraction of the metal compound with said at least one magnetised needle, [0061], wherein the cosmetic treatment method is a pigment removal method on the skin or lips, wherein the metal compound is a pigment, see paragraphs [0031] through [0041] for the metal compound is a pigment, coloring material.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan(2005/0061198) in view of Rodriguez Fernandez et al(2011/0295067, hereinafter Rod).
	Claim 16 – Khan teaches a method as set forth in claim 14, see above, but does not teach a core material as claimed.
	The magnet of Khan uses a core material of iron, see paragraph [0060].

	Rod teaches an analogous electromagnet including a coil and core for generating a similar magnetic field, see paragraph [0036].  Rod further sets forth a limited list of 
	In the absence of showing any criticality in the specific material of the core, one of ordinary skill in the medical arts would have found it obvious to select any material from a known limited list of alternatives used to make the core.  In the instant case it would have been obvious to select titanium from the limited list of known materials set forth in Rod as an ordinary design choice to one of ordinary skill in the medical arts. 

Allowable Subject Matter

Claims 13, 15, 17-19, 23 and 25 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791